Title: To Alexander Hamilton from William Samuel Johnson, 30 September 1792
From: Johnson, William S.
To: Hamilton, Alexander


New York, September 30, 1792. “… My Son Robert Charles Johnson … has now taken his Passage on Board a Ship bound to Bristol which proposes to Sail on Sunday next. His sole Object ⟨i⟩s Instruction & Improvement, & as I wish him to Travel as ad⟨v⟩antageously as may be, & am persuaded no Name in this Country can be a more valuable recommendation to him than yours, I beg the favour of Letters of Introduction for him.…”
